25 F.3d 1115
306 U.S.App.D.C. 409
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Edgar W. HOWARD, Appellant,v.Zell MILLER, Governor of Georgia;  Michael J. Bowers,Attorney General;  Allen Ault, Department of Corrections;Jim Seckinger, Men's Correctional Facility;  Terry Coleman,House Appropriations Committee;  Manville, Warden;  DurossFitzpatrick, U.S. Judge, Middle District of Georgia;  ClaudeW. Hicks, U.S. Magistrate;  and Pardon & Parole Board,Middle District of Georgia.
No. 93-5366.
United States Court of Appeals, District of Columbia Circuit.
May 27, 1994.Suggestion for Rehearing In BancDenied Aug. 1, 1994.

Before:  EDWARDS, BUCKLEY and GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the court's order to show cause filed March 10, 1994, and the response thereto, it is


2
ORDERED that the order to show cause be discharged.  It is


3
FURTHER ORDERED, on the court's own motion, that the district court's order filed November 1, 1993, be summarily affirmed substantially for the reasons stated therein.  The merits of the parties' positions are so clear as to warrant summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.